DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Status of Claims
	Claims 1-20 are pending, of which claims 1, 10 and 18 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox; Gary H. et al. (US 20070233980 A1) [Cox] in view of Rath; Timothy Andrew et al. (US 9116862 B1) [Rath] in view of Fathalla; Diaa E. et al. (US 20110276549 A1) [Fathalla].

	Regarding claims 1, 10 and 18, Cox discloses, a method comprising: storing structured data records in a first data center, with fields of the structured data records correlated by one or more relational associations (According to the present invention, swapping a primary group at a first data center and a synchronous backup group at a second data center where triangular asynchronous replication is being provided using the primary group, the synchronous backup group, and an asynchronous backup group at a third data center, includes halting work at the first data center, transferring pending mirrored data from the first data center to the third data center, creating a data mirroring relationship between at least one storage volume at the second data center and at least one storage volume at the third data center, reversing a data mirroring relationship between the at least one storage volume at the first data center and at least one storage volume at the second data center, and resuming work at the second data center, where writes to the at least one storage volume at the second data center are mirrored synchronously to the at least one storage volume at the first data center and are mirrored asynchronously to the at least one storage volume at the third data center. Prior to 
	However Cox does not explicitly facilitate, establishing a plurality of data structures comprising change feeds for at least the first data center; propagating to a second data center replication data comprising the change actions indicated in the plurality of change feeds for execution of the change actions by the second data center; providing parallel execution; … in parallel.
	Rath discloses, establishing a plurality of data structures comprising change feeds for the structured data records of the first data center (In various embodiments, systems described herein may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version. In some embodiments, a mechanism for splitting a partition may utilize failover quorum synchronization, external master locks, and/or various methods for detecting and resolving log conflicts, including log snipping (e.g., deleting log records that are on invalid branches). The systems described herein may implement a fault-tolerant log shipping based replication mechanism that includes such log conflict detection and resolution [col. 4, ll. 24-40]. In various embodiments, the systems described herein may provide storage services to clients, and may maintain data on behalf of clients in partitions that are replicated on multiple storage nodes. In some embodiments, these storage systems may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version. In some embodiments, a mechanism for splitting a partition may utilize failover quorum synchronization, 
responsive to change actions comprising [conflicting edits] of the structured data records, determining relative dependencies among the change actions to establish commutative operation providing parallel execution of the change feeds for the first data center by selective placement of the change actions into the change feeds based at least on the relative dependencies; implementing the change actions directed to the structured data records stored by the first data center by at least executing, in the first data center, corresponding change actions in order within each of the change feeds and in parallel between the change feeds (various embodiments, systems described herein may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version. In some embodiments, a mechanism for splitting a partition may utilize failover quorum synchronization, external master locks, and/or various methods for detecting and resolving log conflicts, including log snipping (e.g., deleting log records that are on invalid branches). The systems described herein may implement a fault-tolerant log shipping based replication mechanism that includes such log conflict detection and resolution. In some embodiments, log branching may be avoided through post-failover rejoins [col. 4, ll. 24-41]. Also see [col. 29, ll. 25-44], [col. 29, ll. 56-col. 30, ll. 11], [col. 33, ll. 63-col. 34, ll. 29], [col. 35, ll. 16-36]. In some embodiments, the systems described herein may support seamless scaling of user tables in a "fully shared nothing" type architecture. For example, in some embodiments, each partition may be implemented as a completely independent parallel computation unit [col. 21, ll. 36-40]. In some embodiments, the replica copying process described above may be employed in partition splitting operations. For example, a partition may be split because it is large (e.g., because it is becoming too big to fit on one machine) and/or in order to keep the partition size small enough to quickly rebuild the 
propagating to a second data center replication data comprising the change actions indicated in the plurality of change feeds (In various embodiments, systems described herein may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version. In some embodiments, a mechanism for splitting a partition may utilize failover quorum synchronization, external master locks, and/or various methods for detecting and resolving log conflicts, including log snipping (e.g., deleting log records that are on invalid branches). The systems described herein may implement a fault-tolerant log shipping based replication mechanism that includes such log conflict detection and resolution [col. 4, ll. 24-40]. In various embodiments, the systems described herein may provide storage services to clients, and may maintain data on behalf of clients in partitions that are replicated on multiple storage nodes. In some embodiments, these storage systems may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version. In some embodiments, a mechanism for splitting a partition may utilize failover quorum synchronization, external master locks, and/or various methods for detecting and resolving log conflicts, including log snipping (e.g., deleting log records that are on invalid branches). The systems may implement a fault-tolerant log shipping based replication mechanism that includes such log conflict detection and resolution. In some embodiments, log branching may be avoided through post-failover rejoins [col. 29, for execution of the change actions by the second data center (In various embodiments, systems described herein may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol. In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited references because Rath’s system would have allowed Cox to facilitate, establishing a plurality of data structures comprising change feeds for at least the first data center; propagating to a second data center replication data comprising the change actions indicated in the plurality of change feeds for execution of the change actions by the second data center; providing parallel execution; … in parallel  . The motivation to combine is apparent in the Cox’s reference, because there is a need for multi-tier e-commerce systems, different resources may be allocated to subscribers and/or their applications from whole machines, to CPU, to memory, to network bandwidth, and to I/O capacity.
However neither Cox nor Rath explicitly facilitate conflicting edits.
Fathalla discloses, conflicting edits (Described is optimistic locking in a distributed file system replication environment, in which a replica machine (e.g., a replicated file server) sends an optimistic lock to other replica machines when a file is opened for write access. Other replica machines that receive the optimistic lock prevent read-write opening of the file until the file is unlocked, thereby preventing many conflicts. Acknowledgements are not required by the locking replica. Of the reduced number of conflicts, many of those conflicts may be detected and thus handled before the file is closed, while conflicts detected after close may be handled via conventional conflict resolution techniques, e.g., last-writer wins [abstract]. Also see ¶ [0007] and [0016]).


Regarding claim 9, the combination of Cox, Rath and Fathalla discloses, generating hash data related a state of the structured data records after implementing the change records in the first data center, and including the hash data in the replication data (Cox: According to the present invention, swapping a primary group at a first data center and a synchronous backup group at a second data center where triangular asynchronous replication is being provided using the primary group, the synchronous backup group, and an asynchronous backup group at a third data center, includes halting work at the first data center, transferring pending mirrored data from the first data center to the third data center, creating a data mirroring relationship between at least one storage volume at the second data center and at least one storage volume at the third data center, reversing a data mirroring relationship between the at least one storage volume at the first data center and at least one storage volume at the second data center, and resuming work at the second data center, where writes to the at least one storage volume at the second data center are mirrored synchronously to the at least one storage volume at the first data center and are mirrored asynchronously to the at least one storage volume at the third data center. Prior to resuming work at the second data center, the at least one storage volume at the second data center may be synchronized with the at least one storage volume at the third data center ¶ [0014]-[0025]).


Claims 2-8, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Rath in view of Fathalla in view of Maccanti; Maximiliano et al. (US 9632878 B1) [Maccanti].

Regarding claims 2 and 11, the combination of Cox, Rath and Fathalla teaches all the limitations of claim 1.
However neither one of Cox, Rath and Fathalla explicitly facilitate, in the second data center, receiving the replication data and implementing the change actions in parallel according to placement in the change feeds to affect the structured data records stored by the second data center.
Maccanti discloses, in the second data center, receiving the replication data and implementing the change actions in parallel according to placement in the change feeds to affect the structured data records stored by the second data center (In some embodiments, the data storage systems described herein may provide mechanisms for backing up a database table as an asynchronous operation while the database continues to receive, accept, and service read and/or write operations that are directed to the table. In some embodiments, in response to a request to back up a table, the system may create a backup of each individual partition independently and (in some cases) in parallel (i.e., substantially concurrently). When a request to back up a table is received, the system may guarantee that all write operations that were directed to the table up to that point are included in the backup. However, the system may not guarantee that the backup operation produces a consistent view of the entire table (e.g., a consistent point-in-time snapshot of the table). Instead, the system may guarantee only that the backup includes a consistent view of each partition of the table. In some embodiments, this somewhat relaxed level of consistency in the backup may be sufficient for subsequently restoring the table, given the data model and constraints of the data storage system itself [col. 2, ll. 64-col. 3, ll. 16]. The method may include beginning to back up each of the partitions in the partition set (independently) and to export them (e.g., to export copies of each of them) to a remote storage system (e.g., a remote key-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited references because Maccanti’s system would have allowed Cox, Rath and Fathalla to facilitate, in the second data center, receiving the replication data and implementing the change actions in parallel according to placement in the change feeds to affect the structured data records stored by the second data center. The motivation to combine is apparent in the Cox, Rath and Fathalla’s reference, because there is a need for a faster easier way to back up tables that are stored in large databases in which the data for each table is distributed across multiple, independent partitions and replicated across multiple machines in an efficient and consistent manner.

Regarding claims 3, 12 and 19, the combination of Cox, Rath, Fathalla and Maccanti discloses, while implementing the change actions in associated change feeds, performing consistency verifications of first ones of the change actions upon completion of each of the first ones of the change actions, and selectively delaying consistency verifications of second ones of the change actions until at least subsequent change actions are performed that affect related structured data records (Maccanti: In some embodiments, the metadata that is uploaded to the remote storage system as part of a backup operation may also include an indication of the version of the database software under which the source table was created and/or backed up, an indication of the storage format version that 

Regarding claims 4, 13 and 20, the combination of Cox, Rath, Fathalla and Maccanti discloses, performing first hash comparisons for intrinsic data fields of the structured data records affected by the first ones of the change actions (Rath: The method may include directing the query to a partition that comprises an initial target of the query, dependent on the specified hash and range values, and retrieving information about one or more targets of the query (e.g., attribute values of the items targeted by the query) from that partition, as in 630. For example, in some embodiments, the items matching a particular hash key value may be ordered in the table by their range key values. In such embodiments, the combination of the specified hash key value and the first range key value that matches the specified range key condition may uniquely identify the first item in the table that matches the query conditions. In such embodiments, a query may first be directed to the partition that contains the item identified by this combination. In some cases, one or more additional items matching the specified hash key value and the specified range key condition may be present on the first partition to  to perform the consistency verifications of the first ones of the change actions, and delaying second hash comparisons for promoted data fields of the structured data records affected by the first ones of the change actions (Maccanti: In some embodiments, this metadata may be stored in the data storage system itself, and a copy of the metadata may also be stored in the remote storage system into which tables are backed up. The metadata uploaded to the remote storage system as part of a backup operation may include the table schema (e.g., the hash key and range key set up for table, and the maximum item size) or, in general, any of all information about the table at the time of the backup (e.g., all of the metadata of the table at the time of backup), and also information about each backup operation for the table (e.g., the time is was requested, by whom it was requested, the time at which it finished, and/or an indication of whether it was copied to other regions). In some embodiments, the metadata that is uploaded to the remote storage system as part of a backup operation may also include an indication of the version of the database software under which the source table was created and/or backed up, an indication of the storage format version that was used for the backup, an indication of the version of the packaging, compression, or uploading mechanisms that were used in the backup process, a checksum for each partition (e.g., a checksum generated according to the MD5 message digest algorithm), the BackupID for the backup, and/or any other information that may be usable in a subsequent operation to restore the table and/or to verify the consistency of the restored table [col. 6, ll. 49-col. 7, ll. 21]).

Regarding claims 5, 14 and 20, the combination of Cox, Rath, Fathalla and Maccanti discloses, wherein the promoted data fields comprise one or more properties of other structured data records which reference the structured data records affected by the first ones of the change actions (Rath: In 

Regarding claims 6 and 15, the combination of Cox, Rath, Fathalla and Maccanti discloses, delaying the second hash comparisons for the promoted data fields of the structured data records affected by the first ones of the change actions until after completion of the second ones of the change actions that affect related structured data records (Rath: In addition, the link 29 may be 

Regarding claims 7 and 16, the combination of Cox, Rath, Fathalla and Maccanti discloses, wherein the replication data further comprises first hash data used in the first hash comparisons and second hash data used in the second hash comparisons (Rath: The method may include directing the query to a partition that comprises an initial target of the query, dependent on the specified hash and range values, and retrieving information about one or more targets of the query (e.g., attribute values of the items targeted by the query) from that partition, as in 630. For example, in some embodiments, the items matching a particular hash key value may be ordered in the table by their range key values. In such embodiments, the combination of the specified hash key value and the first range key value that matches the specified range key condition may uniquely identify the first item in the table that matches the query conditions. In such embodiments, a query may first be directed to the partition that contains the item identified by this combination. In some cases, one or more additional items matching the specified hash key value and the specified range key condition may be present on the first partition to which the query is directed, and all of these targets (i.e. the items themselves and/or a specified subset of their attribute values) may be returned in response to the query [col. 19, ll. 59-col. 19, ll. 44]).

Regarding claims 8 and 17, the combination of Cox, Rath, Fathalla and Maccanti discloses, performing the second hash comparisons, and if failures arise in the second hash comparisons, ignoring the failures, and re-performing the second hash comparisons after waiting a predetermined time (Rath: As illustrated in this example, if the other replica supports this mastership attempt (shown as the positive exit from 1840), the method may include the adding the other replica to the failover quorum, as in 1850. On the other hand, if the other replica does not support this mastership attempt, the other replica is not added to the failover quorum. This is illustrated in FIG. 18 by the feedback from the negative exit of 1840 to 1830. As illustrated in this example, the replica attempting to become the master replica may continue gathering state information from other replicas in the replica group until the failover quorum is reached. This is illustrated in FIG. 18 by the feedback from the negative exit of 1860 to 1830. In other embodiments, rather than waiting indefinitely until the failover quorum is reached, these operations may only be repeated until a timeout period expires or until it is clear that there are not enough replicas remaining (i.e. as yet non-reporting) to reach the failover quorum. Note that replicas that are not included in the failover quorum may end up with an invalid branch of the log stream if they have flushed log records that were not found in the failover quorum and are thus superseded by log records produced by the newly elected master (assuming the replica succeeds in assuming the role of master replica) [col. 40, ll. 52-col. 41, ll. 5]. If the peer does not know of (e.g., has not observed) a membership version that is newer than the newest membership version that is known to the replica that is attempting to become the master replica (shown as the negative exit from 2020), if the peer hosts the replica (shown as the positive exit from 2050), and if the peer has not seen a greater lock value than the replica has seen (shown as the negative exit from 2055), the method may include the replica that is attempting to become the master for the replica group including the peer in the failover quorum, as in 2060. Otherwise (e.g., if the peer does not host the replica and/or if the peer has seen a 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/5/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154